DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 63-82 are pending and examined on their merit herein.

Claim Interpretation
The claims recite “leguminous plant”. The Specification states that a “leguminous plant” “as referred to herein should be understood as any member of the Fabaceae (or Leguminosae) that can form nodules when infected with a rhizobial microorganism.”, p.13. Although in general the plants of the Fabaceae (or Leguminosae) family are considered by persons skilled in the art as having the capacity of forming rhizobial nodules, the Specification has not described any leguminous plant species that do not possess this capacity. As such, the recited “leguminous plant” is interpreted as encompassing all member of the Fabaceae (or Leguminosae) family.
The claims recite “reproductive material”. It is broadly interpreted as encompassing both sexual reproductive material (such as seed in flowering plants) and asexual (vegetative) reproductive material, such as root, stem, tube, etc, any plant material, organ, or tissue that can form a new and complete plant. 
The claims recite  “co-inoculating” or  “co-inoculated”. The Specification states that “As referred to herein, “co-inoculating” should be understood to include any method or process wherein a leguminous plant (including a leguminous plant seed) is brought into contact with a rhizobial microorganism and an actinobacterial microorganism. It is broadly interpreted to natural processes—in which the leguminous plant, plant part or reproductive material contacts with the microorganisms.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 63-64, 71-73, 76, 80-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 63 is directed to leguminous plant reproductive material co-inoculated with at least one rhizobial microorganism and at least one Streptomyces microorganism, wherein the at least one Streptomyces microorganism comprises a 16S rRNA gene nucleotide sequence at least 97% identical to SEQ ID NO: 4 or 10.  
The claimed leguminous plant reproductive material read on naturally occurring leguminous plant reproductive material, such as the seed of Lucerne (alfalfa), pea, clover or medics, or vegetative organs that could form a new complete plant in many leguminous species (such as root and stem of plants such as alfalfa, Robinia pseudoacacia, etc.). As disclosed, the recited Streptomyces microorganism has been isolated from the rhizosphere (the region of soil in the vicinity of plant roots) of lucerne, pea, clover or medics (Example 1). Naturally, the stem, root, or falling mature seed of such plants contacts with the soil—thereby “inoculated” by the recited Streptomyces microorganism therein. Therefore, the leguminous plant reproductive material in association with the recited Streptomyces microorganism are products of nature. In Streptomyces microorganism are not markedly different from their natural counterpart.
Therefore, the claimed subject matter reads on a product of nature which is a judicial exception, ineligible under 35 U.S.C. 101.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because while the claims further limits the does and composition of the inoculant, those limitations do not add anything to the leguminous plant reproductive material to make it markedly significant from the natural counterpart. Moreover, it is noted that as disclosed, the Streptomyces microorganism possessing the nucleotides having the sequence of SEQ ID NO: 4 or 10 are isolated from nature (“isolated from roots and nodules of pea, lucerne, clover and medic.” Example 2, Specification) and are naturally in contact with roots—and fallen seeds—of said leguminous plants. Furthermore, Streptomyces sp. having nucleotides more than 97% identical to the sequence of SEQ ID NO: 4 or 10 are also naturally present in soil.
The analysis is now turning to the dependent claims.
Claim 64 is directed to the co-inoculated leguminous plant reproductive material of claim 63, wherein the rhizobial microorganism is a Rhizobium sp. This element, Rhizobium sp., is also naturally occurring in association with legume plants. Therefore, claim 64 does not add anything to the leguminous plant to make it markedly significant from the natural counterpart.
Claims 71-73, and 76, are drawn to the co-inoculated leguminous plant reproductive material of claim 63, wherein the leguminous plant reproductive material is a reproductive material of a leguminous plant of Medicago sp., Trifolium sp., Pisum sp., or Glycine sp; or wherein the Streptomyces microorganism produces indole-3-acetic acid (IAA); or wherein the Streptomyces microorganisms having SEQ ID NO: 4 or 10, and producing IAA, are isolated from natural soil in association with roots of pea, lucerne, clover and medic (Example 2). Therefore, claims 71-73 and 76 do not add significantly more to the judicial exception of claim 63.
Claim 80 is drawn to a plant grown from the co-inoculated leguminous plant reproductive material of claim 63. Such a plant does not comprise any structural feature that distinguishes it from plants of the same species, therefore it is not markedly different from the natural counterpart.
Claim 81 is drawn to a method for enhancing at least one growth parameter of a leguminous plant, the method comprising co-inoculating a progenitor reproductive material of the leguminous plant with: a rhizobial microorganism; and a Streptomyces microorganism, wherein the Streptomyces microorganism comprises a 16S rRNA gene nucleotide sequence which is at least 97% identical to SEQ ID NO: 4 or 10, wherein the percentage identity is calculated over the full length of the query sequence; wherein the leguminous plant, grown from the co-inoculated progenitor reproductive material, exhibits at least one enhanced growth parameter relative to a leguminous plant of the same taxon that has not been co-inoculated. The claimed method (process) reads on the natural phenomenon in which the rhizobial microorganism and Streptomyces microorganism, as disclosed in the Specification, in the soil, come into contact with the seeds of the legume plants when the seeds naturally fall into the soil. The wherein clause while describes the natural consequence of such phenomenon, does not add significantly to the process to make it markedly different from the natural phenomenon.
Streptomyces microorganism. As discussed above, it reads on the soil, at least.
Therefore, the claimed invention comprises subject matter that is a product of nature, which is a judicial exception.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 63, 81, 82 recites the limitation “the query sequence”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the “query sequence” is the nucleotide sequence as set forth in SEQ ID NO: 4 or 10, or any sequence—of any length—used to compare with SEQ ID NO: 4 or 10. 
Claims 74, 77, and 81 are rejected for being indefinite for the recitation of “the same taxon”. Taxon, as understood by its plain meaning and by persons skilled in the art, is a taxonomic group of any rank, such as a species, family, or class. Thus, a soybean plant of “the same taxon” could be a plant from the species Glycine max, or any species of the genus Glycine, or any member of family Fabaceae, or even any member of the dicotyledon class. It is unclear therefore what plants are intended to be included in “the same taxon”.
77-78 recite the limitation "the enhanced growth parameter".  There is insufficient antecedent basis for this limitation in the claim. Each of claims 77 and 78 depends on claim 63, which does not recite any enhanced growth parameter.
Dependent claims are also included in the rejection whereas they fail to correct the deficiencies above of the base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 63-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
The claims require a broad genus of Streptomyces microorganism comprising a 16S rRNA nucleotide sequence at least 97% identical to SEQ ID NO: 4 or 10.
Streptomyces sp. strain “LuP12A” or “LuP44”, as comprising the 16S rRNA nucleotide sequence a SEQ ID NO: 4 or 10, respectively.
However, the Specification has not described the broad genus of Streptomyces microorganism comprising a 16S rRNA nucleotide sequence at least 97% identical to SEQ ID NO: 4 or 10.
It should be noted that 16s rRNA sequence identity may not be sufficient to guarantee species identity. For example, Fox et al. (International Journal of Systematic and Evolutionary Microbiology 42.1 (1992): 166-170) teach that effective identity of 16s rRNA sequences is not necessarily a sufficient criterion to guarantee species identity. Thus, although 16s rRNA sequences can be used routinely to distinguish and establish relationships between genera and well-resolved species, very recently diverged species may not be recognizable (Abstract). This raise the question whether 97%--or even 100% sequence identity to SEQ ID NO: 4 or 10 is sufficient to describe the broad genus of Streptomyces microorganism encompassed by the claim, since these Streptomyces microorganism could be highly diverse regarding their physiological properties. For example, Antony-Babu et al. teach that multiple Streptomyces species with distinct secondary metabolomes have identical 16S rRNA gene sequences (Scientific Reports 7.1 (2017): 11089). In particular, the different strains of Streptomyces were distinguished by a series of morphological, phenotypical, molecular taxonomic and metabolic analyses (p. 2-3). Although the 10 strains share identical or nearly identical 16s rRNA sequences, they are 5 distinct species biased on the morphological, phenotypical, and metabolic properties.  Therefore, SEQ ID NO: 4 or 10, or 97% identity thereof, is not sufficient to describe the broad genus of Streptomyces microorganism encompassed by the claims.
Streptomyces comprises a 16S rRNA sequence with more than 97% identity to SEQ ID NO: 4 or 10. These strains are highly diverse at least in term of their environment niche (soil, marine, on plant, animal gut, etc) and their interaction with plants (from no association to phytopathogenic). Therefore, the number of potential species encompassed by the scope of the claim is enormous. In contrast, the Specification has not described a representative number of species having this feature.
In this regard, a person skilled in the art would not appraise whether Applicant had in possession of the claimed invention commensurate to the full scope of the claims, at the time the invention was made.
Scope of Enablement
Claims 63-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the Streptomyces sp. strain comprising a 16S rRNA sequence as set forth in SEQ ID NO: 4 or 10, does not reasonably provide enablement for the broad genus of Streptomyces microorganism comprising a 16S rRNA nucleotide sequence at least 97% identical to SEQ ID NO: 4 or 10.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that. . . the specification, at the time the application was filed, would not have taught one skilled in the  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified. These factors include, but are not limited to: 
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
In the instant case, the claims require a broad genus of Streptomyces microorganism comprising a 16S rRNA nucleotide sequence at least 97% identical to SEQ ID NO: 4 or 10.
The Specification has provided enabling support for a Streptomyces sp. strain “LuP12A” or “LuP44”, as comprising the 16S rRNA nucleotide sequence a SEQ ID NO: 4 or 10, respectively.
Streptomyces microorganism comprising a 16S rRNA nucleotide sequence at least 97% identical to SEQ ID NO: 4 or 10.
It should be noted that 16s rRNA sequence identity may not be sufficient to guarantee species identity. For example, Fox et al. (International Journal of Systematic and Evolutionary Microbiology 42.1 (1992): 166-170) teach that effective identity of 16s rRNA sequences is not necessarily a sufficient criterion to guarantee species identity. Thus, although 16s rRNA sequences can be used routinely to distinguish and establish relationships between genera and well-resolved species, very recently diverged species may not be recognizable (Abstract). This raise the question whether 97%--or even 100% sequence identity to SEQ ID NO: 4 or 10 is sufficient to predict if any species of the broad genus of Streptomyces microorganism is enabled for the claim, since these Streptomyces microorganism could be highly diverse regarding their physiological and/or biochemical properties. For example, Antony-Babu et al. teach that multiple Streptomyces species with distinct secondary metabolomes have identical 16S rRNA gene sequences (Scientific Reports 7.1 (2017): 11089). In particular, the different strains of Streptomyces were distinguished by a series of morphological, phenotypical, molecular taxonomic and metabolic analyses (p. 2-3). Although the 10 strains share identical or nearly identical 16s rRNA sequences, they are 5 distinct species biased on the morphological, phenotypical, and metabolic properties.  Therefore, SEQ ID NO: 4 or 10, or 97% identity thereof, is not sufficient to predict if any particular member of the broad genus of Streptomyces microorganism is enabled for the claimed invention.
In the absence of guidance from either the instant disclosure or the art, it would require trial and error experimentation for a skilled artisan to identify the Streptomyces microorganism Streptomyces microorganism.
Thus, in view of the unpredictability associated with combinatorial substitutions in a protein, the lack of enabling guidance from either the instant disclosure or the art, and breath and diversity of the embodiments encompassed by the claimed genus, the lack of sufficient working examples, and the level of the art at the time of the invention, one of ordinary skill in the art must rely on undue trial and error experimentation to make and test the numerous and diverse Streptomyces microorganism, in order to make and/or use the invention within the full scope of these Claims.
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 63, 65-66, 68-70, 73-75, 78 and 80-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misk et al. (BioControl (2011) 56:811–822).
Claim 63 is drawn to a leguminous plant reproductive material, co-inoculated with at least one rhizobial microorganism and at least one actinobacterial Streptomyces microorganism, wherein the Streptomyces microorganism 16s rRNA sequence is at least 97% identical to SEQ ID NO: 4 or 10. 
Misk discloses co-inoculated chick pea (a leguminous plant in the Fabaceae family) seed with an isolate of Streptomyces sindenensis (which comprises the 16S rRNA sequence AB184759) and rhizobial (Table 3, and p. 815), wherein the Streptomyces microorganism was applied (i.e. manually) to the seed (a plant part and reproductive material).
The instant SEQ ID NO: 4 is 97.5% identical with the 16S rRNA sequence AB184759 (see sequence alignment below), and the instant SEQ ID NO: 10 is 97.6% identical with the 16S rRNA sequence AB184759 (sequence alignment not shown), over the full length of SEQ ID NO: 4 or 10.
Regarding claim 65-66, Misk discloses that 3 milliliters of the actinobacterial suspension containing approximately 107–108 CFU ml-1 were applied to the surface-disinfested seed previously coated with Arabic gum as an adhesive. This formulation therefore comprises more than 200 cells of the Streptomyces microorganism. Misk discloses the seed being coated with Arabic gum, to facilitate the adhesion of the Streptomyces microorganism to the seed. Arabic gum qualifies as an additive.
Regarding claim 68-70, Misk discloses co-inoculation with rhizobial (Table 3, and p. 815) or separately as control.

Regarding claims 80-82, Misk discloses the plants grown from treated seeds; and the process which reads on the method of claim 81; and the co-inoculant, as cited above..
Therefore, the instantly claimed invention is anticipated by Misk.
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
2337 bits(1265)
0.0
1335/1369(98%)
6/1369(0%)
Plus/Plus

Query  1     GATGAA-CCACTTCGGTGG-GGATTAGTGGCGAACGGGTGAGTAACACGTGGGCAATCTG  58
             |||||| || ||||||||| ||||||||||||||||||||||||||||||||||||||||
Sbjct  40    GATGAAGCCGCTTCGGTGGTGGATTAGTGGCGAACGGGTGAGTAACACGTGGGCAATCTG  99

Query  59    CCCTTCACTCTGGGACAAGCCCTGGAAACGGGGTCTAATACCGGATACCACTACCG-CAG  117
             ||||||||||||||||||||||||||||||||||||||||||||||| |||| | | |  
Sbjct  100   CCCTTCACTCTGGGACAAGCCCTGGAAACGGGGTCTAATACCGGATAACACT-CTGTCCC  158

Query  118   GCATCTGTGGTGGTTGAAAGCTCCGGCGGTGAAGGATGAGCCCGCGGCCTATCAAGGTTG  177
             ||||  |  | |||||||||||||||||||||||||||||||||||||||||| || |||
Sbjct  159   GCATGGGACGGGGTTGAAAGCTCCGGCGGTGAAGGATGAGCCCGCGGCCTATC-AGCTTG  217

Query  178   TTGGTGAGGTAATGGCTCACCAAGGCGACGACGGGTAGCCGGCCTGAGAGGGCGACCGGC  237
             |||||| |||||||||  ||||||||||||||||||||||||||||||||||||||||||
Sbjct  218   TTGGTGGGGTAATGGCCTACCAAGGCGACGACGGGTAGCCGGCCTGAGAGGGCGACCGGC  277

Query  238   CACACTGGGACTGAGACACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATATTGCA  297
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  278   CACACTGGGACTGAGACACGGCCCAGACTCCTACGGGAGGCAGCAGTGGGGAATATTGCA  337

Query  298   CAATGGGCGAAAGCCTGATGCAGCGACGCCGCGTGAGGGATGACGGCCTTCGGGTTGTAA  357
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  338   CAATGGGCGAAAGCCTGATGCAGCGACGCCGCGTGAGGGATGACGGCCTTCGGGTTGTAA  397

Query  358   ACCTCTTTCAGCAGGGAAGAAGCGAAAGTGACGGTACCTGCAGAAGAAGCGCCGGCTAAC  417
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  398   ACCTCTTTCAGCAGGGAAGAAGCGAAAGTGACGGTACCTGCAGAAGAAGCGCCGGCTAAC  457

Query  418   TACGTGCCAGCAGCCGCGGTAATACGTAGGGCGCAAGCGTTGTCCGGAATTATTGGGCGT  477
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  458   TACGTGCCAGCAGCCGCGGTAATACGTAGGGCGCAAGCGTTGTCCGGAATTATTGGGCGT  517

Query  478   AAAGAGCTCGTAGGCGGCTTGTCACGTCGGGTGTGAAAGCCCGGGGCTTAACCCCGGGTC  537
             |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Sbjct  518   AAAGAGCTCGTAGGCGGCTTGTCACGTCGGATGTGAAAGCCCGGGGCTTAACCCCGGGTC  577

Query  538   TGCATTCGATACGGGCTAGCTAGAGTGTGGTAGGGGAGATCGGAATTCCTGGTGTAGCGG  597
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Query  598   TGAAATGCGCAGATATCAGGAGGAACACCGGTGGCGAAGGCGGATCTCTGGGCCATTACT  657
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  638   TGAAATGCGCAGATATCAGGAGGAACACCGGTGGCGAAGGCGGATCTCTGGGCCATTACT  697

Query  658   GACGCTGAGGAGCGAAAGCGTGGGGAGCGAACAGGATTAGATACCCTGGTAGTCCACGCC  717
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  698   GACGCTGAGGAGCGAAAGCGTGGGGAGCGAACAGGATTAGATACCCTGGTAGTCCACGCC  757

Query  718   GTAAACGGTGGGAACTAGGTGTTGGCGACATTCCACGTCGTCGGTGCCGCAGCTAACGCA  777
             ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  758   GTAAACGTTGGGAACTAGGTGTTGGCGACATTCCACGTCGTCGGTGCCGCAGCTAACGCA  817

Query  778   TTAAGTTCCCCGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGACGGGGG  837
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  818   TTAAGTTCCCCGCCTGGGGAGTACGGCCGCAAGGCTAAAACTCAAAGGAATTGACGGGGG  877

Query  838   CCCGCACAAGCAGCGGAGCATGTGGCTTAATTCGACGCAACGCGAAGAACCTTACCAAGG  897
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  878   CCCGCACAAGCAGCGGAGCATGTGGCTTAATTCGACGCAACGCGAAGAACCTTACCAAGG  937

Query  898   CTTGACATACGCCGGAAAGCATCAGAGACGGTGCCCCCCTTGTGGTCGGTGTACAGGTGG  957
             |||||||||   |||||||||||||||| ||||||||||||||||||||| |||||||||
Sbjct  938   CTTGACATATANCGGAAAGCATCAGAGATGGTGCCCCCCTTGTGGTCGGTATACAGGTGG  997

Query  958   TGCATGGCTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAA  1017
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  998   TGCATGGCTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGCAACGAGCGCAA  1057

Query  1018  CCCTTGTCCTGTGTTGCCAGCATGCCCTTCGGGGTGATGGGGACTCACAGGAGACCGCCG  1077
             ||||||| ||||||||||||||||||||||||||||||||||||||||||||||| ||||
Sbjct  1058  CCCTTGTTCTGTGTTGCCAGCATGCCCTTCGGGGTGATGGGGACTCACAGGAGACTGCCG  1117

Query  1078  GGGTCAACTCGGAGGAAGGTGGGGACGACGTCAAGTCATCATGCCCCTTATGTCTTGGGC  1137
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1118  GGGTCAACTCGGAGGAAGGTGGGGACGACGTCAAGTCATCATGCCCCTTATGTCTTGGGC  1177

Query  1138  TGCACACGTGCTACAATGGCAGGTACAATGAGCTGCGATACCGTGAGGTGGAGCGAATCT  1197
             |||||||||||||||||||| |||||||||||||||||| ||| |||| |||||||||||
Sbjct  1178  TGCACACGTGCTACAATGGCCGGTACAATGAGCTGCGATGCCGCGAGGCGGAGCGAATCT  1237

Query  1198  CAAAAAGCCTGTCTCAGTTCGGATTGGGGTCTGCAACTCGACCCCATGAAGTCGGAGTTG  1257
             ||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1238  CAAAAAGCCGGTCTCAGTTCGGATTGGGGTCTGCAACTCGACCCCATGAAGTCGGAGTTG  1297

Query  1258  CTAGTAATCGCAGATCAGCATTGCTGCGGTGAATACGTTCCCGGGCCTTGTACACACCGC  1317
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1298  CTAGTAATCGCAGATCAGCATTGCTGCGGTGAATACGTTCCCGGGCCTTGTACACACCGC  1357

Query  1318  CCGTCACGTCACGAAAGTCGGTAACACCCGAAGCCGGTGGCCTCAACCC  1366
             |||||||||||||||||||||||||||||||||||||||||| ||||||
Sbjct  1358  CCGTCACGTCACGAAAGTCGGTAACACCCGAAGCCGGTGGCC-CAACCC  1405


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Misk as applied to claim 63 as discussed above, and in view of Patent US 2200532 A to Varley (1940).
Claim 63, and the teachings of Misk regarding claim 28, is presented above.
Claim 64 is drawn to the leguminous plant, leguminous plant part or leguminous plant reproductive material of claim 63 wherein the rhizobial microorganism is a Rhizobium sp.
Misk teaches inoculating the legume plant with rhizobial microorganism, but does not teach a Rhizobium sp.
However, it has long been practiced in the art to inoculate legume plants with a Rhizobium sp. For example, Varley teaches legume plant (red clover) inoculated with a Rhizobium sp. bacteria (p. 6, lines 43-48). Varley teaches various other Rhizobium species for inoculating various leguminous plants (p. 4-5).
Therefore, at the time of the instant invention was made, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art (PHOSITA) to have co-inoculated a Rhizobium sp. in place of or in addition to the rhizobial microorganism of Misk in the co-inoculation with Streptomyces microorganism, and arrived at the instantly claimed invention. The PHOSITA would have been motivated to do so given the widely known and practiced art of inoculating with Rhizobium sp. for nodulation and nitrogen fixation in the leguminous plants. The PHOSITA would have had reasonable expectation of success given the success and teachings of Misk and Varley.
.
Claims 64, 71 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Misk as applied to claim 63 as discussed above, and in view of Soe et al (Soil Science and Plant nutrition (2013), 59, 361–370).
Claim 63 and the teachings of Misk, is discussed supra.
Claim 64 is drawn to the co-inoculated leguminous plant reproductive material of claim 63, wherein the rhizobial microorganism is a Rhizobium sp., a Sinorhizobium sp. or a Bradyrhizobium sp.
Claims 71 is drawn to the co-inoculated leguminous plant reproductive material of claim 63, wherein the leguminous plant reproductive material is a reproductive material of a leguminous plant selected from the group consisting of: Medicago sp., Trifolium sp., Pisum sp., and Glycine sp. Claim 78 is drawn to the co-inoculated leguminous plant reproductive material, wherein the 16S rRNA gene nucleotide sequence is at least 97% identical to SEQ ID NO: 10, and wherein the enhanced growth parameter is selected from shoot height, number of seeds per plant, increased nodule mass, and root dry weight, and wherein a leguminous plant grown from the plant reproductive material is a Glycine sp., the at least one rhizobial microorganism is a Bradyrhizobium sp.
Misk teaches inoculating the legume plant chick pea with rhizobial microorganism, but does not teach a Rhizobium sp a Sinorhizobium sp. or a Bradyrhizobium sp; or a plant from Medicago sp., Trifolium sp., Pisum sp., and Glycine sp.
Streptomyces strain (S. griseoflavus P4) and Bradyrhizobium (Table 3) wherein the plant exhibited increased growth characteristics e.g. shoot dry weight.
Therefore, at the time of the instant invention was made, it would have been prima facie obvious and within the scope of a person having ordinary skill in the art (PHOSITA) to have co-inoculated a rhizobium such as Bradyrhizobium with the Streptomyces microorganism, and arrived at the instantly claimed invention. The PHOSITA would have been motivated to do so given the widely known and practiced art of inoculating with Bradyrhizobium sp. for nodulation and nitrogen fixation in the leguminous plants. The PHOSITA would have had reasonable expectation of success given the success and teachings of Misk and Soe.
Therefore, the claimed invention as a whole is prima facie obvious over the combined teachings of prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663